Citation Nr: 1121744	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  99-13 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) evaluated as 30 percent disabling from January 15, 1998 to August 19, 2010; and 
50 percent beginning on August 20, 2010.

2.  Entitlement to an increased rating for a low back disability, currently evaluated as 40 percent disabling.

3.  Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Catholic War Veterans of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to November 1969, including in-country service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 1998 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted service connection for PTSD and assigned an initial 30 percent rating.  In addition, the RO increased the rating for residuals of a low back injury from noncompensable to 10 percent.  Both ratings were effective January 15, 1998.

Jurisdiction over the Veteran's claims now resides with the Winston-Salem, North Carolina RO.

The Veteran testified before a Decision Review Officer (DRO) in March 1999 and before a now retired Veterans Law Judge in November 1999.  Hearing transcripts have been associated with the claims file.

In January 2001, the Board remanded the instant matters, as well as claims for service connection for a gastrointestinal disability, bilateral hearing loss, tinnitus, numbness of the extremities, and a neck disability.  

A March 2004 rating decision increased the rating for the lumbar spine disability to 40 percent, effective January 15, 1998.  The rating decision also granted service connection for radiculopathy of the right and left lower extremities, bilateral hearing loss, and tinnitus.  The Veteran did not appeal the assigned initial ratings.

An August 2004 Board decision granted service connection for a cervical spine disability, denied the claim for a higher initial rating for PTSD and remanded the claims for an increased rating for a lumbar spine disability and carpal tunnel syndrome.  A January 2005 Joint Motion for Remand (JMR) and United States Court of Appeals for Veterans Claims (CAVC) Order vacated the Board's August 2004 decision as to the initial rating for PTSD and remanded the matter.

In March 2007, the Board informed the Veteran that the Veterans Law Judge who had conducted his Board hearing was no longer employed at the Board, and he was afforded the opportunity for another hearing.  In April 2007 he indicated that he did not want another hearing.

The instant matters were remanded by the Board in August 2007 and April 2009.

A January 2011 rating decision increased the rating for PTSD to 50 percent, effective August 20, 2010.

Additional evidence pertinent to the claim on appeal was submitted subsequent to the issuance of the January 2011 supplemental statement of the case (SSOC).  The Veteran waived RO consideration of this evidence in February 2011.  See 38 C.F.R. § 20.1304 (2010).

A review of the Veteran's claims file suggests that he has been diagnosed with coronary artery disease and atherosclerosis.  VA has published regulations providing for presumptive service connection for ischemic heart disease in veterans with service in Vietnam during the Vietnam War.  75 Fed. Reg. 53,216 (Aug. 31, 2010).  The record does not reflect that the Veteran has submitted a claim for this benefit.

The issue of entitlement to service connection for diabetes mellitus was raised by the Veteran in a November 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  From January 15, 1998 to November 24, 2004, the Veteran's PTSD was manifested by impairment in mood, an exaggerated startle response, hypervigilance, depression, intermittent suicidal ideations, intermittent auditory hallucinations, nightmares, sleep difficulties and diminished concentration; without deficiencies in most of the areas of work, school, family relations, judgment, thinking or mood.

2.  Since November 24, 2004, the Veteran's PTSD has been manifested by impairment in the areas of work, family relations, judgment and mood; but without total social and occupational impairment.

3.  Throughout the course of this appeal, the Veteran's lumbar spine disability has been manifested by painful range of motion with subjective complaints of weakness and lower extremity pain; the evidence was negative for favorable or unfavorable ankylosis of the thoracolumbar spine, physician prescribed bedrest, demonstrable lower extremity muscle spasms, absent ankle jerk, absent lower extremity deep tendon reflexes, lower extremity muscle atrophy or abnormal lower extremity muscle tone.

4.  The Veteran has earned a GED and his past employment experience has primarily been as a painter and in maintenance.

5.  The Veteran was gainfully employed full-time prior to December 31, 2003; his service connected disabilities have precluded employment consistent with his education and occupational experience since January 1, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for PTSD from January 15, 1998 to November 23, 2004 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  The criteria for an initial rating of 70 percent for PTSD beginning on November 24, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, DC 9411.

3.  The criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.14, 4.45, 4.59, 4.71, 4.71a, 4.120, 4.123, 4.124a, 4.130, DCs 5286, 5289, 5292, 5293 (2002), DCs 5003, 5235-5243, 8520 (2010).

4.  The criteria for TDIU have been met since January 1, 2004.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The claim for an increased rating for PTSD arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

The Veteran was provided with VCAA notice in an April 2009 letter with regard to his claim for an increased rating for a lumbar spine disability.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  In addition, this letter informed him that he should submit any information relevant to his claims.  The timing deficiency with regard to the April 2009 letter was cured by the readjudication of the claims in a January 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).
   
The April 2009 letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claims for an increased rating for his lumbar spine disorder and his skin disorder and provided specific examples.  This April 2009 letter stated that such evidence should describe the manner in which the Veteran's symptoms have affected him.  It also notified the Veteran that he may submit statements from his employers.  Notice with regard to the remaining elements outlined in Vazquez-Flores was provided in an April 2009 letter.  The timing deficiency with regard to the April 2009 letter was cured by the readjudication of the Veteran's claim in a January 2011 SSOC.  Mayfield, supra.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no duty to provide an examination or obtain a medical opinion prior to reopening a claim that has been finally denied in a prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records and various private treatment records have been obtained.  He has been afforded several VA orthopedic and psychiatric examinations and sufficient medical opinions have been obtained.  These examinations, along with the Veteran's testimony, statements and treatment records, are sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has indicated that he disagrees with the ratings assigned for his lumbar spine and psychiatric disabilities, he has not indicated that his symptoms have worsened since his last VA examinations.  

In January 2001, the Board instructed the AOJ to obtain the names and addresses of all medical care providers who treated the Veteran for his lumbar spine and psychiatric disabilities.  A VA psychiatric and orthopedic examination was then to be conducted to determine the current severity of his disabilities.  The letter was sent a letter in January 2001 asking him to provide the names and contact information for all VA and non-VA health care providers.  VA examinations were conducted in April 2003.

The Veteran has not reported additional outstanding treatment records, nor has he completed additional authorization forms to allow VA to obtain additional records.  

The PTSD issue was remanded by the CAVC to allow the Board to discuss whether the Veteran met the criteria for a 50 percent rating.  The instant decision discusses the criteria and grants at least such a rating.

These matters were remanded in August 2007 to obtain the Veteran's SSA records.  These records are contained in the claims file.  In April 2009, these matters were remanded to provide proper notice under Vazquez-Flores and to allow VA examinations to be conducted to determine the current severity of his orthopedic and psychiatric disabilities.  Vazquez-Flores notice was provided in April 2009.  A VA orthopedic examination was conducted in June 2010 and a VA psychiatric examination was conducted in August 2010.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During the November 1999 hearing, the preceding Veterans Law Judge identified the issues and inquired as to the Veteran's current psychiatric and back symptoms as well as his recent back treatment.  The Veteran stated that he was satisfied with the conduct of the hearing.  Thereafter, the Board attempted to obtain evidence to substantiate the claims.  The Board has thereby complied with its duties under.  Bryant.

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claims.

Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

During the pendency of this claim, the criteria for rating disabilities of the spine were revised.

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim. If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C. § 5110(g), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance.  Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3- 2000 (2000); 65 Fed. Reg. 33422 (2000).

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  The Board will therefore apply the new provisions from their effective date. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

PTSD

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 30 percent rating is assigned where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

The global assessment of function (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

In a statement dated in January 1998, the Veteran's wife indicated that he was always nervous, that sudden noises startle him easily, that he disliked crowds and experienced terrible nightmares.  He withdrew mentally and emotionally until his anger built up and he exploded.  He worked constantly in an effort to exhaust himself and sleep.  He could be warm and loving one minute and then appear to be a stranger then next minute.  His outbursts of anger and emotional withdrawal had caused family problems from time to time.  His physical pain and lack of sleep aggravated his emotional and mental state, leading to outbursts and depression.

At a March 1998 VA orthopedic examination, the Veteran reported working as a painter for the last 18 years.  He also reported some self-employment, including painting houses and putting up wallpaper, in his spare time.

A March 1998 VA psychiatric examination reflects the Veteran's complaints of intrusive thoughts, depression with thoughts of suicide "a couple of times," an exaggerated startle response, hypervigilance, a lack of trust in others and occasional flashbacks.  He isolated himself for a few days in his camper when he experienced suicidal ideation.  He was married to his first wife, had taken some college courses without obtaining a degree, had two children and had no history of arrests or criminal charges.  

Mental status examination showed him to have a constricted affect with some crying spells during the interview.  He appeared anxious with coherent thinking that was fairly tight in association but with some paranoid thoughts.  There was some diminished concentration but memory appeared good for all and recent events.  Following this examination, a diagnosis of moderate and chronic PTSD was made as his symptoms included intrusive thoughts, flashbacks, nightmares, hypervigilance, lack of concentration and a startle reaction.  A GAF of 60 was assigned, in part, due to moderate difficulties in social and occupational functioning.

In an October 1998 statement, the Veteran reported insomnia on a nightly basis and nightmares when he was able to sleep.  He was depressed and self-isolated.

In a March 1999 DRO hearing, the Veteran testified that he self-isolated and avoided crowds.  He also avoided war movies and had "crazy" nightmares.

The Veteran testified during his November 1999 hearing that he suffered from nightmares, avoided crowds and television programs with violence or war.  He got angry at work when other employees would not clean up after themselves.

An April 2003 QTC psychiatric examination reflects the Veteran's reports of sleep difficulties, nightmares, avoidance of television or movies and social isolation.  Occasional thoughts of suicide when depressed or when he felt he had been used by people were noted.  Vague feelings of aggression and "ambivalent" auditory hallucinations were reported.  He reported that his co-workers felt he was "crazy" and that he made "inappropriate" comments to his supervisors.  He resided with his wife of 32 years, one of his daughters, his grandchildren and his mother-in-law.  Panic attacks and obsessive-compulsive disorder was denied.  

Mental status examination revealed him to be well-oriented in time and place and insight and judgment to be fair.  Following this examination and a review of the Veteran's "records," a diagnosis of moderate chronic PTSD was made.  A GAF of 52 was assigned due to the moderate amount of symptoms he experienced.  His occupational problems appeared to relate to a concomitant host of manifestations of a physical nature that were under treatment but his symptoms had affected his achievement and productivity significantly.

A November 2004 state disability assessment reflects the Veteran's reports of depression and anxiety.  Auditory hallucinations and suicidal ideation were reported but visual hallucinations were denied.  Mental status examination showed that the Veteran was alert, cooperative, fully oriented and was negative for abnormal speech.  Thought progression was logical and coherent.  

An August 20, 2010 VA psychological examination reflects the Veteran's reports of social isolation, depression, anger, nightmares and sleep difficulties.  There were mild to moderate anxiety attacks once or twice per month that lasted only a minute or so, and the Veteran reported feeling more anxious as he was afraid of having another heart attack.  He reported a past history of verbal altercations with his co-workers and family but that these have diminished with his use of antidepressant medication.  

He lived with his wife of 39 years and described their relationship as "alright" and added that they "got along."  His 44 year old daughter and his granddaughter also lived with the Veteran and he had an adult son who lived out of state.  He described his relationship with his two adult children as good and that he got along with everyone but had no close friends.  Approximately once per month he engaged in social activities such as drinking, playing pool or fishing, but spent most of his time alone.  A history of suicidal and homicidal ideations without action was reported.  He denied receiving current treatment from a psychologist or psychiatrist but remained on an antidepressant prescribed by his primary care physician.

On mental status examination the Veteran was clean, appropriately dressed and cooperative with unremarkable psychomotor activity and speech.  Affect was constricted, mood dysphoric and attention was intact.  He was oriented to person, time and place.  Thought process was rambling and thought content contained ruminations.  There were no delusions, hallucinations, suicidal ideations, homicidal ideations and episodes of violence.  He understood the outcome of his behavior and that he had a problem.  Obsessive behavior included checking the locks nightly in the house.  Impulse control was fair.  Remote and recent memory was mildly impaired while immediate memory was normal.  Following this examination and a review of the Veteran's claims file, a diagnosis of PTSD was made and a GAF of 50 was assigned.  

The examiner opined that the Veteran's symptoms resulted in deficiencies in most areas of judgment, thinking, family relations, work or school as fatigue from sleep disturbances contributed to difficulties with recall and concentration.  The Veteran reported that his marriage had been troubled at times due to his PTSD symptoms of anger, irritability and depression and he reported detaching from his family at times to be alone.  He also reported that his family relationships were good but not totally satisfying.  His mood was disturbed by episodes of anger, irritability and depression.

Prior to the state disability evaluation on November 29, 2004, the Veteran's PTSD was manifested by moderate symptoms as shown by the assigned GAF scores.  Concentration was diminished but memory remained good.  His speech was not found to be abnormal on examination and panic attacks were denied.  The Veteran maintained his long-term employment as a painter until December 2003, when he stopped working due to his lumbar spine disability.  In a January 1998 statement, the Veteran's wife reported that he constantly worked and the Veteran reported both full-time employment and outside self-employment in a March 1998 statement.  

During the November 1999 hearing, the Veteran testified that he became angry when his fellow employees did not clean up after themselves and reported in an April 2003 examination that his co-workers felt he was "crazy" due to his "inappropriate" comments to his supervisors.  He reported a long-term marriage to his wife and resided with his adult daughter, granddaughter and mother-in-law.  Judgment and thinking remained intact or fair although he was noted to have displayed some paranoid thoughts during the April 1998 examination.  Assigned GAFs ranged from 52 to 60, suggesting moderate symptoms.  Applying all reasonable doubt, the Board finds that the Veteran's PTSD more closely approximated the criteria for a 50 percent rating for the period prior to November 24, 2004.  38 C.F.R. §§ 4.7, 4.130, DC 9411. 

A rating in excess of 50 percent prior to November 24, 2004 is not warranted as the clinical evidence did not show deficiencies in most of the areas needed for a 70 percent rating.  38 C.F.R. § 4.130, DC 9411.  He did not have any reported deficiencies in family relationships.  He did not attempt schooling, and no deficiencies in that area were reported.  He experienced some on-the-job difficulties, as shown by the report that he was "taken out" of work on one occasion due to depression; but was generally able to perform his employment and was shown to be very committed to working.  Although he stopped working in December 2003, this was reportedly due to his back disability and there was no evidence that the psychiatric disability had played a role in the cessation of his employment.  He had deficiencies in the area of mood, but his judgment and thinking were intact on examinations.

The November 24, 2004 evaluation documented, for the first time, auditory hallucinations and suicidal ideation.  The evaluation also documented some deficiencies in judgment and thinking.  The August 2010, VA examination documents social isolation, depression, anger, nightmares, sleep difficulties, mild to moderate anxiety attacks once or twice per month, obsessive rituals and a history of suicidal and homicidal ideation.  His thought process was described as rambling while his thought content was described as containing ruminations.  Remote and recent memory was mildly impaired while immediate memory was normal.  The VA examiner provided a detailed explanation of as to why the Veteran demonstrated impairments in the areas of work, family relations, thinking and mood.  A 70 percent rating is therefore warranted as of August 20, 2010.  38 C.F.R. §§ 4.7, 4.130, DC 9411.

A rating of 100 percent is not warranted for the period beginning on November 24, 2010 as the record has not shown total occupational and social impairment.  Although the Veteran has reported self-isolating and that his relationships were unsatisfying, he has maintained a long-term marriage to his wife, has a relationship with his two adult children and granddaughter.  He reported participating in social activities approximately once per month.  His lack of employment has been attributed to his lumbar spine disability rather than his psychiatric disability.  A 100 percent rating is therefore not warranted.  38 C.F.R. §§ 4.7, 4.21, 4.130, DC 9411.

Lumbar Spine

Lumbosacral and cervical spine disabilities are evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a.

During the course of this appeal the regulations for evaluation of certain disabilities of the spine were revised, effective September 23, 2002.  67 Fed. Reg. 54345 (August 22, 2002).  Additional revisions were made to the criteria for rating disabilities of the spine, as well as the re-numbering of the diagnostic codes, effective September 26, 2003.  Either the old or new rating criteria may apply, although the new rating criteria are only applicable since their effective date.  VAOPGCPRECs 3-00, 7-03.

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warranted a maximum 40 percent rating if it was severe.  38 C.F.R. § 4.71a, DC 5292 (2002).  Ankylosis of the lumbar spine warranted a 40 percent rating if favorable and a 50 percent rating if unfavorable.  38 C.F.R. § 4.71a, DC 5289 (2002).  Complete spinal bony fixation (ankylosis) with a favorable degree warranted a 60 percent rating.  Ankylosis at an unfavorable angle with a marked deformity and involved of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type) warranted a 100 percent rating.  38 C.F.R. § 4.71a, DC 5286 (2002).

Under the criteria in effect prior to September 26, 2003, a lumbosacral strain warranted a maximum 40 percent rating was warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Under the general rating formula for rating diseases and injuries of the spine, effective since September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237 (2010).

Under the criteria for rating intervertebral disc syndrome in effect prior to September 23, 2002, a 40 percent rating was assigned for severe intervertebral syndrome with recurring attacks and intermittent relief.  Pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of a diseased disc with little intermittent relief warranted a 60 percent rating.  38 C.F.R. § 4.71a, DC 5293 (2002).

Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Neurological disabilities are to be rated separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  Id.

Under the criteria in effect since September 26, 2003, intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (as outlined above) whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2010).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2) (2010).

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Spinal degenerative arthritis can also be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5242.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 38 C.F.R. § 4.71a, DC 5003.

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.   DC 5003.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

For neurological manifestations, DC Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve. Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. 38 C.F.R. § 4.124a, DC 8520.  DC 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

A March 1998 VA orthopedic examination reflects the Veteran's reports of constant burning and aching lower back pain that was worse at night and while bending over.  He rated this pain as "10/10" but has not seen a physician or taken medication to treat the condition.  He also complained of "aches and hurts" as well as numbness in his lower extremities.  Physical examination was negative for kyphoscoliosis, deformity, scars or tenderness.  Range of motion was full on repeated testing.  Extension, lateral rotation and tilt of the lower back was intact on repeated testing without any pain, discomfort, hesitancy, slowness or decrease in endurance.  Neurological testing of the lower extremities showed reflexes to be 2+ and equal.  Motor and sensory examination was grossly normal with strength "5/5."  No muscle atrophy was noted.  Gait, posture and carriage were normal.  He was observed as being able to get in and out of the waiting room chair, on and off the examination room table and getting dressed and undressed at ease and without any pain or discomfort.  Following this examination, the pertinent diagnosis was lower back pain syndrome with exaggerated subjective findings.

A March 1998 VA lumbar spine X-ray reveals degenerative changes more markedly involving L5-S1 with marked disk space narrowing, end-plate sclerosis and bilateral facet hypertrophy at S1.  There were also mild degenerative changes with space narrowing at L2-3 and L3-4 and multiple levels of anterior and lateral spurring from L2 through S1.

Electromyography (EMG) testing conducted in June 1998 was negative for evidence of radiculopathy, neuropathy or myopathy in the lower extremities.  Sensation was intact in the lower extremities and reflexes were 2+ bilaterally.  Manual muscle testing was "5/5."  Straight leg raising was negative.

During a March 1999 DRO hearing, the Veteran testified that he had difficulty sleeping due to back pain and that this pain occurred almost nightly.  He did not receive treatment for the disability from a physician.  He also experienced back pain when he bent over and when he drove his car.

The Veteran testified during the November 1999 hearing that he wore a back brace at work and used over-the-counter medications to treat his condition.  This pain also shot down his legs.  The pain was exacerbated at work due to bending over.

An April 9, 2003 QTC examination reflects the Veteran's complaints of worsening low back pain, bilateral leg pain and generalized weakness.  Physical examination revealed generalized tenderness in the low back, including the lower area at the junction of the L5-S1 area without muscle spasms.  Flexion was to 65 degrees with pain beginning at 10 degrees, extension was to 15 degrees with pain beginning at 10 degrees, right and left lateral flexion was to 25 degrees with pain beginning at five degrees bilaterally and right and left rotation was to 25 degrees with pain beginning at five degrees bilaterally.  

Range of motion was limited by pain, weakness and lack of endurance but not limited by fatigue or incoordination.  Radiculopathy was present bilaterally but was worse on the right, and there were no muscle spasms.  Ankle reflexes were "definitely affected."  An accompanying lumbar X-ray was consistent with markedly decreased disc space, level L5-S1 and spondylotic changes at L2-L3 and possibly L3-L4.  Following this examination and a review of the Veteran's claims file, diagnoses of severe lumbar spine disc disease, level L5-S1 and multilevel lumbar spondylitis and bilateral radiculopathy, right greater than left, were made.

An April 2003 private lumbar X-ray reveals a disc collapse at L5-S1 with marginal osteophyte formation and vacuum disc phenomenon as well as a partial disc collapse at L2-3 and L4-5.

A February 2004 VA lumbar X-ray demonstrated multiple degenerative disc spaces and grade I spondylolisthesis that was related to sclerotic facet disease.

A November 2004 VA lumbar spine X-ray was interpreted as showing moderate disc disease, arthritic changes and mild malalignment of the L4 vertebra to the right.

The November 2004 state disability assessment reflects the Veteran's reports of back pain that increased with bending and lifting and decreased with medication.  He rated the pain as "8/10," which radiated down the legs.  He had difficulty getting out of bed in the morning due to stiffness and pain and he had difficulty sleeping as he frequently tossed and turned at night.  Bowel or bladder loss was denied.  

Gait was antalgic with a limp, and was somewhat unsteady without assistance.  Flexion was to 70 degrees, extension was to 15 degrees, bilateral lateral flexion was to 15 degrees, right rotation was to 15 degrees and left rotation was to 26 degrees.  The examiner noted that there was considerably deceased range of motion with good effort.  

There was diminished sensation over the left lateral calf.  Achilles deep tendon reflexes were "1/4" bilaterally, patellars "2/4" bilaterally and brachioradialis was "0/4" on the left and "1/4" right.  Straight leg raising was positive on the left noting radiation of pain below the knee.  There was pes cavus bilaterally and claw toes.  Impressions of degenerative disc disease and "some indication" of nerve damage were made.

Complaints of generalized pain in the legs and back were noted in a February 2005 VA treatment note.  Some numbness in the left foot was also reported.  Neurological examination was within normal limits with brisk reflexes bilaterally.  Sensation in the feet was intact with monofilament bilaterally and strength in the lower extremities was equal and appropriate for the age.  The Veteran was able to stand from squatting and kneeling positions and was able to ambulate without difficulty.

The Veteran again rated his low back pain as "8/10" during VA treatment in February 2005.

A February 2006 VA orthopedic examination reflects the Veteran's reports of worsening back pain that was constant and associated with lower extremity radicular pain.  He experienced very sharp pain with movement or when staying in any one position for any length of time.  He was unable to sit in any position for more than 20 to 30 minutes without having to get up and move around due to back pain and was able to walk for 15 to 20 minutes at a slow pace.  Sleep was fitful and he had to change positions multiple times per night due to discomfort.  

Physical examination revealed a diffuse marked spasm in the entire lumbar area with moderate associated tenderness, right slightly worse than the left.  Forward flexion was to 55 degrees, extension was to 10 degrees, bilateral lateral bending was to 10 degrees and bilateral rotation was to 10 degrees, all with pain throughout the range of motion.  He ambulated without the use of crutches or a cane.  Sensation in the lower extremities was normal.  Straight leg raising on the right to 60 degrees produced right buttock pain.  Straight leg testing on the left was negative.  An accompanying lumbar X-ray demonstrated anterior traction spurs at all levels from L2 to S1 with a slight narrowing at L2-3 and L3-4, moderately severe disc space narrowing at L4-5 and L5-S1 and associated large traction spurs anteriorly at these levels.  

The pertinent diagnosis was moderately severe lumbar spondylosis involving all lumbar elements from L2 to S1, but most pronounced at the L4-5 and L5-S1 disc spaces and right lower extremity radiculitis related to lumbar spondylosis.  This examination was conducted by an orthopedic surgeon.

A March 2006 VA magnetic resonance imaging (MRI) scan reveals moderately severe L5-S1 foraminal stenosis and mild generalized degenerative spondylosis.  No electrophysiologic evidence of peripheral neuropathy was found in a March 2006 VA EMG.

A March 2006 VA orthopedic treatment note reveals positive straight leg raising on the right.  The treating orthopedic surgeon noted that his right radicular leg pain and possibly his low back pain might be improved by right-sided foraminotomies at the L4-5 and L5-S1 disc space levels.

An August 2006 VA neurology treatment note reflects the Veteran's reports of back and leg pain that had increased over the years.  This pain was evident with prolonged standing, walking or sitting and he frequently changed positions to address this pain.  His right leg might give way suddenly, causing falls.  He had pain at night that radiated into his right thigh, calf and foot.  There was no sciatic weakness in either leg but there were dysesthetic sensations in the right leg.  Physical examination reveals lateral flexion of the spine was limited in both directions and forward flexion had caused discomfort.  

Muscle bulk in the extremities was symmetric, though thin in both lower extremities, without abnormal movements or fasciculations.  Muscle tone was normal, power appeared full in the lower extremities and deep tendon reflexes were present including ankle jerks.  Gait including tandem walk was normal and there was no spinal tenderness to percussion.  The provider noted that the Veteran's symptoms of low back pain and radiculopathy were consistent with his imaging findings, history of trauma and findings on examination.  There was no reason to postulate peripheral neuropathy.  He has not required bedrest, acute treatment by a physician or hospitalization.

In a September 2007 statement, the Veteran reported that he woke three to four times per night due to pain that he had to get up for "release."

A June 2008 VA treatment note found no change in extremity strength, sensation or joint pain.  Physical examination showed complete range of motion in all extremities and strength was "5/5."  

An August 2009 VA examination reflects the Veteran's reports of progressively worsening back pain with fatigue, decreased motion, stiffness and weakness.  This pain was severe, constant and achy.  Spasms and incapacitating episodes were denied.  Prolonged sitting and riding in the car were precipitating factors and sitting in a supine position and medications were alleviating factors.  

Physical examination revealed lumbar scoliosis and lumbar flattening and was negative for gibbus, kyphosis, list, lordosis and reverse lordosis.  There was neutral thoracolumbar spine ankylosis due to neurologic symptoms from nerve root stretching.  Flexion was from zero degrees to 60 degrees, extension was from zero degrees to 10 degrees, left lateral flexion was from zero degrees to 20 degrees and left lateral rotation was from zero degrees to 10 degrees.  Right lateral flexion was from zero degrees to 20 degrees and right lateral rotation was from zero degrees to 20 degrees.  

There was objective evidence of pain on active range of motion and following repetitive motion without additional limitations.  A May 2008 lumbar MRI scan reveals moderately severe bilateral L5-S1, left L4-L5 foraminal stenosis and generalized degenerative spondylosis.  Detailed motor examination found hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion and great toe extension to be "5" bilaterally.  Muscle tone was normal and there was no muscle atrophy.  Detailed sensory examination found vibration to be "1/2" bilaterally, light touch to be "1/2" bilaterally, position sense to be "2/2" and pain "2/2."  The abnormal sensation was located at the lateral aspect of the dorsal foot metatarsophalangeal (MTP) joint out of the fifth toe bilaterally.  Knee and ankle jerk was 2+ bilaterally.  Following this examination and a review of the Veteran's claims file, a diagnosis of lumbar degenerative joint disease was made.

The Veteran's reflexes were noted to be brisk in a January 2010 VA treatment note.

A June 2010 VA examination reflects the Veteran's reports of severe, constant lumbar spine pain.  Fatigue, decreased motion, stiffness, weakness and spasms were also reported.  He was unable to walk more than a few yards and reported 12 incapacitating episodes per year.  Physical examination revealed lumbar flattening but was negative for gibbus, kyphosis, lumbar lordosis, reverse lordosis, list, scoliosis and lumbar ankylosis.  Examination was also negative for spasms, atrophy, guarding, pain with motion, tenderness and weakness along the thoracolumbar spine.  

Flexion was from zero degrees to 30 degrees, extension was from zero degrees to 10 degrees, bilateral lateral flexion was from zero degrees to 10 degrees and bilateral lateral rotation was from zero degrees to 10 degrees.  There was objective evidence of pain on active range of motion and with repetitive motion.  Repetitive motion reduced flexion to 20 degrees and extension to five degrees.  Gait was antalgic.  Following this examination and a review of the Veteran's claims file, diagnoses of degenerative spondylosis, foraminal stenosis at L5-S1 bilaterally and L4-L5 on the left were made.  The examiner noted that he was unable to find evidence of ankylosis.

A September 2010 VA peripheral nerve examination reflects the Veteran's reports of progressively worsening bilateral lower extremity peripheral neuropathy.  Detailed reflex examination revealed knee and ankle jerks to be 2+ bilaterally.  Sensory examination reveals decreased sensation to vibration, pain/pinprick, and light touch in the right lower extremity in the superficial peroneal distribution.  Position sense in the right lower extremity was normal.  Vibration, pain/pinprick, position sense and light touch were normal in the left lower extremity.  

Detailed motor examination reveals muscle strength to be "5" for bilateral hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion and great toe extension.  Muscle tone was normal and there was no muscle atrophy.  Gait was antalgic and he favored the right lower extremity.  An accompanying EMG was normal with no evidence suggestive of a right L2-S1 motor radiculopathy, right peroneal motor or right sural sensory neuropathy.  The examiner opined that there was no evidence of ankylosis.  An accompanying lumbar X-ray revealed degenerative disc and facet disease.  The examiner made no diagnosis due to the negative EMG study and physical findings in the left lower extremity.

A rating in excess of 40 percent for lumbar disc disease would require unfavorable ankylosis of the lumbar spine or pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasms, absent ankle jerk or other neurological findings appropriate to the site of a diseased disc with little or intermittent relief under the former rating criteria.  38 C.F.R. § 4.71a, DCs 5286, 5293 (2002).  Under the revised criteria, a rating in excess of 40 percent would require unfavorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of intervertebral disc syndrome of at least six weeks during the past 12 month period; or additional neurologic disability.  38 C.F.R. § 4.71a, DCs 5235-5243 (2010).

The Veteran's lumbar spine disorder is manifested by impaired motion with pain, weakness, stiffness and lack of endurance as well as subjective neurologic complaints in the bilateral lower extremities throughout the course of the appeal.  Although the August 2009 VA examiner found that the Veteran had neutral thoracolumbar spine ankylosis, the examiner actually reported significant range of motion and a subsequent June 2010 examiner found no evidence of ankylosis.  There was no other clinical evidence of ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in position and the ankylosis results in additional symptoms.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2010).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86.).

The Veteran has retained significant lumbar spine motion on all evaluations during the appeal period.   The Deluca provisions are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  See Johnston at 84-5.  A rating in excess of 40 percent based upon limitation of motion or ankylosis is therefore not warranted.  38 C.F.R. § 4.71a, DCs 5286, 5293 (2002); DCs 5235-5242 (2010).

With regard to intervertebral disc syndrome, the revised rating criteria require doctor-prescribed bedrest; the clinical evidence is negative for such prescribed bedrest.  A higher rating is not warranted under the revised criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5243 (2010).

The former rating criteria allow a rating in excess of 40 percent for intervertebral disc disease that is pronounced with persistent symptoms compatible with sciatic neuropathy (i.e. characteristic pain, demonstrable muscle spasms, absent ankle jerk or other neurological findings) appropriate to the site of a diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).  

The clinical evidence has consistently noted that lower extremity muscle tone to be symmetric.  Ankle jerk was consistently found to be present; although the April 2003 QTC examiner found that ankle jerk was "definitely affected" no specific findings indicating how it was affected were contained in the examination report.  Muscle spasms were not demonstrated.  Although the Veteran has claimed constant lower extremity pain on occasion, EMG and nerve conduction testing has been normal and reflexes have been present.  Hence the evidence is against a finding that symptoms were appropriate to the site of a diseased disc.  Radiculopathy was not shown until a February 2006 VA examination.  A rating in excess of 40 percent under the former or revise criteria is therefore not warranted.

A separate rating for arthritis is not warranted as the Veteran is in receipt of rating based upon limitation of motion and a separate rating would constitute impermissible pyramiding.  See 38 C.F.R. §§ 4.14, 4.71a, DC 5003.  

The Veteran is currently in receipt of separate ratings for bilateral lower extremity radiculopathy, rated as noncompensably disabling to April 9, 2003 and 10 percent disabling thereafter.  Prior to April 9, 2003, the Veteran's bilateral lower extremity radiculopathy was essentially asymptomatic as the clinical evidence was negative for any findings or treatments related to this disability.  Objective evidence of radiculopathy was not found until the April 2003 examination.  Lower extremity muscle tone was consistently found to be normal, ankle jerk and other deep tendon reflexes were present and lower extremity strength was equal.  Sensation was found to be no more than decreased.  Although the August 2006 VA examiner found lower extremity muscle bulk to be "thin" there were no findings of muscle atrophy.  A higher rating based upon lower extremity radiculopathy is therefore not warranted.  38 C.F.R. § 4.124a, DC 8520.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher rating.


Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, supra.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's lumbar spine and psychiatric disabilities had manifested by the symptoms detailed above.  These symptoms are contemplated by the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.



Total Rating for Compensation Based on Individual Unemployability (TDIU)

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

A July 1972 VA examination report notes that the Veteran worked as a supply clerk for a manufacturing company.

A March 1998 VA psychiatric examination reflects the Veteran's reports that he had taken some college courses but had not earned a degree.

In the November 2004 state disability assessment, the Veteran reported that he had an eighth grade education and had earned a general education diploma (GED).  He worked as a painter and in construction until December 31, 2003.  He worked at his last place of employment for 24 years.

An August 2006 VA neurological examiner opined that the Veteran was likely not employable due to his low back disability.

A June 2010 VA orthopedic examination also noted that the Veteran had retired from his usual employment in construction in 2003 due to lumbar spine pain with peripheral neuropathy.  His service-connected disabilities caused memory loss, decreased concentration, decreased mobility, problems with lifting and carrying, a lack of stamina, weakness or fatigue, decreased strength in the lower extremities and pain.

At the September 2010 VA psychiatric examination, the Veteran reported that he remained unemployed.

Consideration of TDIU is not warranted prior to December 31, 2003 as the Veteran was gainfully employed as a painter.  Jackson v. Shinseki, 87 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).  He was reportedly working full time and even taking on extra jobs.  Given the skills required and the hours worked, this employment was more than marginal.

The evidence shows that as of January 1, 2004, the Veteran was no longer able to maintain employment due to his service connected lumbar spine disability.  Applying all reasonable doubt, TDIU is granted, effective January 1, 2004.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating of 50 percent for PTSD prior to November 24, 2004, is granted.

Entitlement to an initial rating of 70 percent for PTSD beginning on November 24, 2004, is granted.

Entitlement to a rating in excess of 40 percent for a lumbar spine disability is denied.

Entitlement to TDIU is granted, effective January 1, 2004.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


